EXHIBIT 10.168

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND AMERICAN ST
PORTFOLIO II, L.L.C., a Delaware limited liability company, (“Assignee”) all of
Assignor’s right, title and interest as a party to that certain Purchase and
Sale Agreement [Portfolio II] (the “Purchase Agreement”) by and between INLAND
REAL ESTATE ACQUISITIONS, INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking
corporation, (“Seller”), dated October 17,  2007, as amended, with respect to
the purchase and sale of those certain parcel(s) of land more fully defined on
Exhibit A, attached hereto (the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.  The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 30th day of November, 2007.

 

 

ASSIGNOR:

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

    G. Joseph Cosenza

 

 

Its

    President

 

 

 

 

ASSIGNEE:

INLAND AMERICAN ST PORTFOLIO II, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By: Inland American Real Estate Trust, Inc., a
Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

Marcia L. Grant

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

County

 

ST

10

 

GA00277

 

North X Northwest

 

1785 the Exchange

 

Atlanta

 

Cobb

 

GA

2

 

GA00342

 

Pershing Point Branch

 

1503 Peachtree Street, N.E.

 

Atlanta

 

Fulton

 

GA

1

 

GA00356

 

Executive Park Branch

 

One Executive Park Drive, Northeast

 

Atlanta

 

DeKalb

 

GA

1

 

GA00376

 

North Fulton Hospital Branch

 

11515 Alpharetta Highway

 

Roswell

 

Fulton

 

GA

10

 

GA00381

 

Georgetown Branch

 

4525 Chamblee Dunwoody Road

 

Dunwoody

 

DeKalb

 

GA

4

 

GA00424

 

Peachtree Corners Branch

 

6095 Peachtree Industrial Boulevard

 

Norcross

 

Gwinnett

 

GA

4

 

GA00503

 

Washington Road (Augusta) Office

 

2901 Washington Road

 

Augusta

 

Richmond

 

GA

1

 

GA00635

 

Cedartown Branch

 

725 North Main Street

 

Cedartown

 

Polk

 

GA

4

 

GA00644

 

Bowdon Branch

 

102 West College Street

 

Bowdon

 

Carroll

 

GA

2

 

GA00714

 

North Brunswick Office

 

4236 Norwich Street

 

Brunswick

 

Glynn

 

GA

4

 

GA00716

 

Demere Office

 

2203 Demere Road

 

St. Simons Island

 

Glynn

 

GA

4

 

GA00728

 

Jesup Office

 

175 South Macon Street

 

Jesup

 

Wayne

 

GA

2

 

MD00228

 

Parole

 

2350 Solomons Island Road

 

Annapolis

 

Anne Arundel

 

MD

10

 

MD00291

 

Ellicott City

 

9080 Baltimore National Pike

 

Ellicott City

 

Howard

 

MD

2

 

MD00307

 

Rosemont

 

1700 Rosemont Avenue

 

Frederick

 

Frederick

 

MD

4

 

MD00309

 

Waldorf

 

3070 Leonardtown Road

 

Waldorf

 

Charles

 

MD

4

 

NC00147

 

NCF: Belmont Main St

 

118 North Main St

 

Belmont

 

Gaston

 

NC

2

 

NC00152

 

NCF: Maple Avenue

 

2221 Maple Avenue

 

Burlington

 

Alamance

 

NC

10

 

NC00153

 

NCF: Cum Park

 

2178 N Church Street

 

Burlington

 

Alamance

 

NC

2

 

NC00159

 

NCF: Carrboro

 

102 Highway 54 West

 

Carrboro

 

Orange

 

NC

1

 

NC00207

 

NCF: Parkade

 

276 Concord Pkwy S

 

Concord

 

Cabarrus

 

NC

1

 

NC00217

 

NCF: Northgate

 

1516 N Gregson Street

 

Durham

 

Durham

 

NC

2

 

NC00272

 

NCF: Summit Avenue

 

1201 Summit Avenue

 

Greensboro

 

Guilford

 

NC

1

 

NC00302

 

NCF: Lexington

 

2 North State Street

 

Lexington

 

Davidson

 

NC

10

 

NC00305

 

NCF: Matthews - John St

 

345 W John St

 

Matthews

 

Mecklenburg

 

NC

4

 

NC00307

 

NCF: Mocksville-Valley Road

 

880 Yadkinville Rd

 

Mocksville

 

Davie

 

NC

1

 

NC00311

 

NCF: Jefferson St

 

114 West Jefferson Street

 

Monroe

 

Union

 

NC

2

 

NC00316

 

NCF: Oakboro

 

224 North Main Street

 

Oakboro

 

Stanly

 

NC

1

 

NC00322

 

NCF: West Street

 

192 West Street

 

Pittsboro

 

Chatham

 

NC

4

 

NC00352

 

NCF: Pinewinds

 

118 Small Pine Drive

 

Raleigh

 

Wake

 

NC

4

 

NC00396

 

NCF: Zebulon

 

208 N Arendell Avenue

 

Zebulon

 

Wake

 

NC

2

 

NC00398

 

NCF: Yadkin Plaza

 

912 S State St

 

Yadkinville

 

Yadkin

 

NC

 

--------------------------------------------------------------------------------


 

10

 

SC00134

 

NCF: Perpetual Square

 

2125 Hwy 81 North

 

Anderson

 

Anderson

 

SC

2

 

SC00138

 

NCF: Belton

 

208 Anderson Street

 

Belton

 

Anderson

 

SC

2

 

SC00189

 

NCF: Travelers Rest

 

6708 State Park Road

 

Travelers Rest

 

Greenville

 

SC

2

 

TN00162

 

West Nashville Branch

 

4604 Charlotte Avenue

 

Nashville

 

Davidson

 

TN

10

 

TN00168

 

Madison Branch

 

202 Gallatin Road South

 

Madison

 

Davidson

 

TN

2

 

TN00180

 

Murfreesboro Road Branch

 

530 Murfreesboro Road

 

Nashville

 

Davidson

 

TN

1

 

TN00190

 

Hobbs Road Branch

 

2104 Hobbs Road

 

Nashville

 

Davidson

 

TN

4

 

TN00192

 

Lavergne Branch

 

5056 Murfreesboro Road

 

Lavergne

 

Rutherford

 

TN

10

 

TN00264

 

Brainerd Branch

 

3535 Brainerd Road

 

Chattanooga

 

Hamilton

 

TN

1

 

VA00160

 

Church Hill

 

2500 E. Broad St

 

Richmond

 

City of Richmond

 

VA

10

 

VA00166

 

Azalea

 

1101 Azalea Ave

 

Richmond

 

Henrico

 

VA

1

 

VA00173

 

Washington Street

 

1340 West Washington St

 

Petersburg

 

City of Petersburg

 

VA

10

 

VA00489

 

Boonsboro

 

4710 Boonsboro Road

 

Lynchburg

 

City of Lynchburg

 

VA

1

 

VA00520

 

Industrial Park

 

3351 Princess Anne Road

 

Norfolk

 

City of Norfolk

 

VA

10

 

VA00561

 

Cheriton

 

21263 Lankford Highway

 

Cheriton

 

Northampton

 

VA

1

 

VA00609

 

Rocky Mount Main Office

 

260 South Main Street

 

Rocky Mount

 

Franklin

 

VA

 

--------------------------------------------------------------------------------